On order of the Court, the application for leave to appeal the March 14, 2019 judgment of the Court of Appeals is considered and, it appearing to this Court that the cases of Mays v. Governor (Docket Nos. 157335-7, 157340-2), --- Mich. ----, 926 N.W.2d 803 (2019) are pending on appeal before this Court and that the decisions in those cases may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decisions in those cases.
Clement, J., not participating due to her prior involvement as chief legal counsel for the Governor.